 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as this “Agreement” or the
“Employment Agreement”) is made as of the 22nd day of October, 2018, between
TRANS-LUX CORPORATION, a Delaware corporation (the “Company”), and TODD DUPEE
(the “Employee”).

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
the Employee as the Senior Vice President and Chief Accounting Officer of the
Company.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:


1.                  EMPLOYMENT PERIOD.

The Company will employ the Employee, and the Employee will serve the Company,
under the terms of this Agreement for an initial term of two (2) years (the
“Initial Term”) commencing on October 1, 2018 (the “Effective Date”).  Upon the
expiration of the Initial Term, this agreement may only be extended by the
mutual written agreement of the Company and the Employee.  Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 4 below.  The period of time between the commencement
and the termination of the Employee’s employment (including the expiration of
this Agreement) hereunder shall be referred to herein as the “Employment
Period.”


2.                  DUTIES AND STATUS.


2.1.            POSITION.  THE COMPANY HEREBY ENGAGES THE EMPLOYEE AS ITS SENIOR
VICE PRESIDENT AND CHIEF ACCOUNTING OFFICER (“CAO”) ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL
ASSUME MANAGEMENT RESPONSIBILITY AND AUTHORITY OVER ALL ACCOUNTING FUNCTIONS OF
THE COMPANY AND, SUBJECT TO THE SUPERVISION OF THE CHIEF EXECUTIVE OFFICER
(“CEO”), SHALL BE RESPONSIBLE FOR: (I) MANAGEMENT OF THE DAY-TO-DAY OPERATIONS
OF THE COMPANY’S FINANCE DEPARTMENT IN A MANNER CONSISTENT WITH THE BEST
INTERESTS OF THE COMPANY; (II) EXECUTION OF AGREEMENTS AND CONTRACTS ON BEHALF
OF THE COMPANY IN ACCORDANCE WITH THE COMPANY’S CERTIFICATE OF INCORPORATION AND
BY-LAWS; (III) THE ADMINISTRATION OF THE BUSINESS OF THE COMPANY; AND (IV) THE
EXERCISE OF SUCH POWERS AND THE PERFORMANCE OF SUCH DUTIES AS SHALL BE
CONSISTENT WITH THE EMPLOYEE’S POSITION AS CAO AND AS MAY FROM TIME TO TIME BE
ASSIGNED AND DIRECTED BY THE CEO.  THE EMPLOYEE SHALL KEEP THE CEO INFORMED OF
THE AFFAIRS OF THE COMPANY.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL
REPORT DIRECTLY TO THE CEO.  THE EMPLOYEE AGREES TO DEVOTE SUBSTANTIALLY ALL OF
HIS BUSINESS TIME, EFFORTS AND SKILLS TO THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT AND RENDER HIS SERVICES EXCLUSIVELY TO THE
COMPANY.


2.2.            STANDARD OF CARE. THE EMPLOYEE AGREES TO CARRY OUT HIS DUTIES
HEREUNDER IN A REASONABLE, DILIGENT, PRUDENT AND PROFESSIONAL MANNER CONSISTENT
WITH HIS FIDUCIARY DUTIES AS AN OFFICER OF THE COMPANY.


1

--------------------------------------------------------------------------------




 


3.                  COMPENSATION AND BENEFITS.


3.1.            SALARY. DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PAY TO
THE EMPLOYEE, AS COMPENSATION FOR THE PERFORMANCE OF HIS DUTIES AND OBLIGATIONS
UNDER THIS AGREEMENT, A BASE SALARY AT THE RATE OF $150,000 PER ANNUM (THE “BASE
SALARY”), PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE
COMPANY.


3.2.            BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE IN ALL OF THE EMPLOYEE BENEFIT PLANS OF THE COMPANY IN
EFFECT DURING THE EMPLOYMENT PERIOD WHICH ARE GENERALLY AVAILABLE TO EMPLOYEES
OF THE COMPANY, SUBJECT TO AND ON A BASIS CONSISTENT WITH, THE TERMS, CONDITIONS
AND OVERALL ADMINISTRATION OF SUCH PLANS.


3.3.            VACATION.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE
ENTITLED TO TWENTY (20) DAYS OF PAID VACATION EACH YEAR, TO BE GRANTED IN
ACCORDANCE WITH THE COMPANY’S VACATION POLICY IN EFFECT FROM TIME TO TIME.


3.4.            BUSINESS EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE COMPANY
SHALL PROMPTLY REIMBURSE THE EMPLOYEE FOR ALL APPROPRIATELY DOCUMENTED,
REASONABLE OUT-OF-POCKET BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN THE
PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT IN ACCORDANCE WITH COMPANY
POLICIES.


3.5.            TRANSPORTATION ALLOWANCE.  DURING THE EMPLOYMENT PERIOD, THE
EMPLOYEE SHALL RECEIVE FIVE HUNDRED DOLLARS ($500) PER MONTH AS A TRANSPORTATION
ALLOWANCE FROM WHICH THE EMPLOYEE SHALL PAY FOR ALL COSTS AND EXPENSES
ASSOCIATED WITH LOCAL TRANSPORTATION SUCH AS MASS TRANSIT AND DRIVING AN
AUTOMOBILE, INCLUDING, BUT NOT LIMITED TO, THE LEASE OR PURCHASE BY THE EMPLOYEE
OF AN AUTOMOBILE, INSURANCE, REPAIRS, GAS, AND MAINTENANCE.


4.                  TERMINATION OF EMPLOYMENT.


4.1.            TERMINATION WITHOUT CAUSE.  THE COMPANY MAY TERMINATE THE
EMPLOYEE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE DURING THE EMPLOYMENT PERIOD IN
ACCORDANCE WITH SECTION 7.


4.2.            TERMINATION FOR CAUSE.  THE COMPANY MAY TERMINATE THE EMPLOYEE’S
EMPLOYMENT HEREUNDER FOR CAUSE IN ACCORDANCE WITH SECTION 7. FOR PURPOSES OF
THIS AGREEMENT, THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE THE EMPLOYEE’S
EMPLOYMENT HEREUNDER IF SUCH TERMINATION SHALL BE THE RESULT OF:


(I)                 GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
THE EMPLOYEE’S PERFORMANCE OF MATERIAL DUTIES HEREUNDER;


(II)               A DEFAULT IN THE PERFORMANCE OF HIS MATERIAL DUTIES HEREUNDER
THE WILLFUL FAILURE OR WILLFUL NONFEASANCE BY THE EMPLOYEE TO SUBSTANTIALLY
PERFORM HIS DUTIES HEREUNDER; PROVIDED THAT WITH RESPECT TO THIS CLAUSE (II),
THE COMPANY MUST FIRST NOTIFY THE EMPLOYEE, IN WRITING, STATING WITH REASONABLE
SPECIFICITY, THE GROUNDS FOR CAUSE AND, IF CURABLE, ALLOW THE EMPLOYEE FIFTEEN
(15) DAYS AFTER THE DATE OF THE COMPANY’S NOTICE TO FULLY CURE;


2

--------------------------------------------------------------------------------




 


(III)             WILLFUL CONDUCT IN BAD FAITH AGAINST THE BEST INTERESTS OF THE
COMPANY OR ANY OF ITS AFFILIATES, WHICH CONDUCT HAS A MATERIAL AND ADVERSE
IMPACT TO THE COMPANY OR ANY OF ITS AFFILIATES;


(IV)             A CONVICTION WITH RESPECT TO A CHARGE OF COMMISSION OF A FELONY
OR A CRIME OF MORAL TURPITUDE (BUT SPECIFICALLY EXCLUDING DUI OR DWI); OR


(V)               THE COMMISSION OF A MATERIAL ACT OF EMBEZZLEMENT OR CONVERSION
OF FUNDS OF THE COMPANY OR ITS AFFILIATES.


4.3.            GOOD REASON.  THE EMPLOYEE MAY VOLUNTARILY TERMINATE HIS
EMPLOYMENT HEREUNDER FOR ANY REASON, INCLUDING GOOD REASON IN ACCORDANCE WITH
SECTION 7.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN:


(I)                 A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY;


(II)               A MATERIAL ADVERSE CHANGE TO THE EMPLOYEE’S POWERS,
AUTHORITIES, AND RESPONSIBILITIES WITHOUT HIS CONSENT;


(III)             A CHANGE IN CONTROL OF THE COMPANY (AS DEFINED BELOW); OR


(IV)             THE RELOCATION OF THE EMPLOYEE’S PRINCIPAL PLACE OF BUSINESS
OUTSIDE THE NEW YORK METROPOLITAN AREA WITHOUT HIS CONSENT.


FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL OF THE COMPANY” SHALL BE
DEEMED TO HAVE OCCURRED IF AND WHEN: (A) THE COMPANY’S STOCKHOLDERS APPROVE A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A
MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST FIFTY AND ONE TENTH PERCENT (50.1%) OF THE TOTAL
VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; (B)
THE COMPANY’S STOCKHOLDERS APPROVE A PLAN OF COMPLETE LIQUIDATION OF THE
COMPANY; (C) THE INDIVIDUALS WHO AS THE DATE HEREOF CONSTITUTE THE MEMBERS OF
THE BOARD AND ANY NEW DIRECTORS WHOSE ELECTION BY THE BOARD, OR WHOSE NOMINATION
FOR ELECTION BY THE BOARD, SHALL HAVE BEEN APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE BOARD THEN IN OFFICE WHO EITHER WERE DIRECTORS AT SUCH DATE OR
WHOSE ELECTION OR NOMINATION FOR ELECTION SHALL HAVE BEEN SO APPROVED SHALL
CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD; OR (D) THE COMPANY
CONSUMMATES A SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS.


4.4.            TERMINATION UPON DEATH OR DISABILITY. THE EMPLOYMENT PERIOD
SHALL BE TERMINATED BY THE DEATH OF THE EMPLOYEE.  THE EMPLOYMENT PERIOD MAY BE
TERMINATED BY THE COMPANY IF, IN THE REASONABLE JUDGMENT OF THE BOARD, THE
EMPLOYEE SHALL BE RENDERED INCAPABLE OF PERFORMING HIS DUTIES TO THE COMPANY BY
REASON OF ANY PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
DEATH OR PERMANENT IMPAIRMENT OR THAT CAN BE EXPECTED TO LAST FOR A PERIOD OF
EITHER (I) THREE (3) OR MORE CONSECUTIVE MONTHS FROM THE FIRST DATE OF THE
EMPLOYEE’S ABSENCE DUE TO THE DISABILITY; OR (II) NINE (9) MONTHS DURING ANY
TWELVE (12) MONTH PERIOD (A “DISABILITY”).  IF THE EMPLOYMENT PERIOD IS
TERMINATED BY REASON OF DISABILITY OF THE EMPLOYEE, THE COMPANY SHALL GIVE
THIRTY (30) DAYS’ ADVANCE WRITTEN NOTICE TO THAT EFFECT TO THE EMPLOYEE.


 


3

--------------------------------------------------------------------------------




 


5.                  COMPENSATION UPON TERMINATION.


IN CONSIDERATION OF THE BENEFITS SET FORTH HEREIN AND THE EMPLOYEE’S COMPLIANCE
WITH THE CONFIDENTIALITY AND NON-SOLICITATION PROVISIONS SET FORTH IN SECTION 6,
BELOW, UPON TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, THE
EMPLOYEE SHALL ONLY BE ENTITLED TO THE FOLLOWING COMPENSATION:


5.1.            WITHOUT CAUSE AND FOR GOOD REASON. IN THE EVENT THE EMPLOYEE’S
EMPLOYMENT BY THE COMPANY IS TERMINATED DURING THE EMPLOYMENT PERIOD AS A RESULT
OF (A) THE EMPLOYEE’S TERMINATION BY THE COMPANY WITHOUT CAUSE, OR (B) THE
EMPLOYEE’S VOLUNTARY RESIGNATION FOR GOOD REASON, THEN NEITHER THE EMPLOYEE NOR
THE EMPLOYEE’S BENEFICIARIES OR ESTATE WILL HAVE ANY FURTHER RIGHTS OR CLAIMS
AGAINST THE COMPANY UNDER THIS AGREEMENT EXCEPT THE RIGHT TO RECEIVE:


(I)                 ANY UNPAID BASE SALARY AND OTHER BENEFITS EARNED THROUGH THE
TERMINATION DATE;


(II)               WITHIN 3 MONTHS AFTER THE TERMINATION DATE, A LUMP SUM
PAYMENT AS SEVERANCE PAY (“SEVERANCE”) IN EXCHANGE FOR A RELEASE OF LIABILITY BY
EMPLOYEE EQUAL TO ONE (1) YEAR OF BASE SALARY;


(III)             FULL VESTING ON ANY AND ALL RESTRICTED STOCK, STOCK OPTIONS
AND ANY OTHER EQUITY COMPENSATION AWARDS, TO THE EXTENT SUCH AWARDS HAVE NOT YET
VESTED AS OF THE TERMINATION DATE; AND


(IV)             REIMBURSEMENT FOR ANY EXPENSES FOR WHICH THE EMPLOYEE SHALL NOT
HAVE THERETOFORE BEEN REIMBURSED AS PROVIDED IN SECTION 3 HEREOF.


5.2.            TERMINATION DUE TO DEATH.  IN THE EVENT THAT THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED ON ACCOUNT OF THE EMPLOYEE’S DEATH,
NEITHER THE EMPLOYEE’S BENEFICIARIES NOR ESTATE WILL HAVE ANY FURTHER RIGHTS OR
CLAIMS AGAINST THE COMPANY UNDER THIS AGREEMENT EXCEPT THE RIGHT TO RECEIVE (I)
ANY UNPAID PORTION OF THE BASE SALARY AND OTHER BENEFITS PROVIDED FOR IN SECTION
3, EARNED THROUGH THE TERMINATION DATE; (II) FULL VESTING ON ANY AND ALL
RESTRICTED STOCK, STOCK OPTIONS AND ANY OTHER EQUITY COMPENSATION AWARDS, TO THE
EXTENT SUCH AWARDS HAVE NOT YET VESTED AS OF THE TERMINATION DATE; AND (III)
REIMBURSEMENT FOR ANY EXPENSES FOR WHICH THE EMPLOYEE SHALL NOT HAVE THERETOFORE
BEEN REIMBURSED AS PROVIDED IN SECTION 3 ABOVE.


5.3.            TERMINATION DUE TO DISABILITY.  IN THE EVENT THAT THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED ON ACCOUNT OF THE EMPLOYEE’S
DISABILITY, NEITHER THE EMPLOYEE NOR THE EMPLOYEE’S BENEFICIARIES OR ESTATE WILL
HAVE ANY FURTHER RIGHTS OR CLAIMS AGAINST THE COMPANY UNDER THIS AGREEMENT
EXCEPT THE RIGHT TO RECEIVE (I) ANY UNPAID PORTION OF THE BASE SALARY AND OTHER
BENEFITS PROVIDED FOR IN SECTION 3, EARNED THROUGH THE TERMINATION DATE; (II)
FULL VESTING ON ANY AND ALL RESTRICTED STOCK, STOCK OPTIONS AND ANY OTHER EQUITY
COMPENSATION AWARDS, TO THE EXTENT SUCH AWARDS HAVE NOT YET VESTED AS OF THE
TERMINATION DATE;  AND (III) REIMBURSEMENT FOR ANY EXPENSES FOR WHICH THE
EMPLOYEE SHALL NOT HAVE THERETOFORE BEEN REIMBURSED AS PROVIDED IN SECTION 3
ABOVE.


4

--------------------------------------------------------------------------------




 


5.4.            OTHER TERMINATION INCLUDING FOR CAUSE OR RESIGNATION WITHOUT
GOOD REASON.  IN THE EVENT THAT THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED DURING THE EMPLOYMENT PERIOD AS A RESULT OF A VOLUNTARY
RESIGNATION/TERMINATION BY THE EMPLOYEE OTHER THAN FOR GOOD REASON OR BY THE
COMPANY FOR CAUSE, OR IF THIS AGREEMENT EXPIRES BY ITS TERMS, NEITHER THE
EMPLOYEE NOR THE EMPLOYEE’S BENEFICIARIES OR ESTATE WILL HAVE ANY FURTHER RIGHTS
OR CLAIMS AGAINST THE COMPANY UNDER THIS AGREEMENT EXCEPT THE RIGHT TO RECEIVE
(I) ANY UNPAID BASE SALARY AND OTHER BENEFITS PROVIDED FOR IN SECTION 3, EARNED
THROUGH THE TERMINATION DATE; AND (II) REIMBURSEMENT FOR ANY EXPENSES FOR WHICH
THE EMPLOYEE SHALL NOT HAVE THERETOFORE BEEN REIMBURSED AS PROVIDED IN SECTION 3
HEREOF.  NO TERMINATION UNDER THIS PROVISION SHALL LIMIT THE COMPANY’S RIGHTS
UNDER THIS AGREEMENT AT LAW OR IN EQUITY.


5.5.            WITHHOLDING OF TAXES.  ALL PAYMENTS REQUIRED TO BE MADE BY THE
COMPANY TO THE EMPLOYEE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE WITHHOLDING
OF SUCH AMOUNTS, IF ANY, RELATING TO TAX, EXCISE TAX AND OTHER PAYROLL
DEDUCTIONS AS THE COMPANY MAY REASONABLY DETERMINE IT SHOULD WITHHOLD PURSUANT
TO ANY APPLICABLE LAW OR REGULATION.


5.6.            RETURN OF RECORDS.  UPON ANY TERMINATION OF EMPLOYMENT, WHETHER
VOLUNTARY OR INVOLUNTARY, UPON THE EXPIRATION OF THE EMPLOYMENT PERIOD, OR UPON
THE COMPANY’S REQUEST AT ANY TIME, THE EMPLOYEE SHALL IMMEDIATELY RETURN TO THE
COMPANY ALL DOCUMENTS AND OTHER MATERIALS IN ANY MEDIUM INCLUDING BUT NOT
LIMITED TO ELECTRONIC, WHICH RELATE IN ANY WAY TO THE COMPANY OR ITS AFFILIATES,
INCLUDING NOTEBOOKS, CORRESPONDENCE, MEMOS, DRAWINGS OR DIAGRAMS, PLANS,
RECORDS, PHYSICAL FILES, COMPUTER FILES AND DATABASES, GRAPHICS AND FORMULAS,
WHETHER PREPARED BY THE EMPLOYEE OR BY OTHERS AND WHETHER REQUIRED BY THE
EMPLOYEE’S WORK OR FOR HIS PERSONAL USE, WHETHER COPIES OR ORIGINALS, UNLESS THE
EMPLOYEE FIRST OBTAINS THE COMPANY’S WRITTEN CONSENT TO KEEP SUCH RECORDS.


6.                  RESTRICTIVE COVENANTS.


6.1.            NON-DISPARAGEMENT.  DURING THE EMPLOYMENT PERIOD AND AT ALL
TIMES THEREAFTER, NEITHER THE COMPANY NOR THE EMPLOYEE SHALL DEFAME, DISPARAGE,
MAKE NEGATIVE STATEMENTS ABOUT OR ACT IN ANY MANNER THAT IS INTENDED TO OR DOES
DAMAGE THE GOODWILL, BUSINESS OR PERSONAL REPUTATIONS OF ANY OF THE EMPLOYEE, ON
THE ONE HAND, AND THE COMPANY AND ITS AFFILIATES, ON THE OTHER, AND THEIR
RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, OFFICERS, DIRECTORS, MANAGERS, AND
EMPLOYEES.  THIS SECTION 6.1 SHALL NOT PROHIBIT THE COMPANY OR THE EMPLOYEE FROM
RESPONDING TO ANY GOVERNMENT OR ADMINISTRATIVE INQUIRIES OR OTHERWISE
COOPERATING WITH ANY GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL INVESTIGATIONS.


5

--------------------------------------------------------------------------------




 


6.2.            CONFIDENTIALITY.  THE EMPLOYEE AGREES THAT DURING HIS EMPLOYMENT
WITH THE COMPANY, THE EMPLOYEE WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION
AND/OR PROPRIETARY INFORMATION ABOUT THE COMPANY AND/OR ITS CLIENTS, INCLUDING,
BUT NOT LIMITED TO, TRADE SECRETS, METHODS, MODELS, PASSWORDS, LOGIN ACCOUNT
INFORMATION, ACCESS TO COMPUTER FILES, FINANCIAL INFORMATION AND RECORDS,
FORECASTS, COMPUTER SOFTWARE PROGRAMS, AGREEMENTS AND/OR CONTRACTS BETWEEN THE
COMPANY AND ITS RESPECTIVE CLIENTS, CLIENT CONTRACTS, PROSPECTIVE CONTRACTS,
CREATIVE POLICIES AND IDEAS, PUBLIC RELATIONS AND PUBLIC AFFAIRS CAMPAIGNS,
MEDIA MATERIALS, BUDGETS, PRACTICES, CONCEPTS, STRATEGIES, METHODS OF OPERATION,
TECHNICAL AND SCIENTIFIC INFORMATION, DISCOVERIES, DEVELOPMENTS, FORMULAS,
SPECIFICATIONS, KNOW-HOW, DESIGN INVENTIONS, MARKETING AND BUSINESS STRATEGIES
AND FINANCIAL OR BUSINESS PROJECTS, INFORMATION ABOUT OR RECEIVED FROM CLIENTS
AND OTHER COMPANIES WITH WHICH THE COMPANY DOES BUSINESS AND INFORMATION
(PERSONAL, PROPRIETARY OR OTHERWISE) THE EMPLOYEE LEARNED ABOUT ANY OFFICER,
DIRECTOR, SHAREHOLDER OF THE COMPANY OR ANY AFFILIATE.  THE FOREGOING SHALL BE
COLLECTIVELY REFERRED TO AS “CONFIDENTIAL INFORMATION.”  SUCH CONFIDENTIAL
INFORMATION IS NOT READILY AVAILABLE TO THE PUBLIC AND ACCORDINGLY, THE EMPLOYEE
AGREES THAT, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, THE EMPLOYEE WILL NOT
AT ANY TIME, WHETHER DURING HIS EMPLOYMENT WITH THE COMPANY OR THEREAFTER,
DISCLOSE TO ANYONE, (OTHER THAN IN FURTHERANCE OF THE BUSINESS OF THE COMPANY)
ANY CONFIDENTIAL INFORMATION, OR UTILIZE SUCH CONFIDENTIAL INFORMATION FOR THE
EMPLOYEE’S OWN BENEFIT, OR FOR THE BENEFIT OF THIRD PARTIES.


6.3.            NON-SOLICITATION.  THE EMPLOYEE AGREES THAT DURING THE
EMPLOYMENT PERIOD AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE TERMINATION
DATE (AS DEFINED BELOW), THE EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY,
INDIVIDUALLY OR ACTING AS AN EMPLOYEE, OWNER, PARTNER, INVESTOR, OFFICER,
DIRECTOR, INDEPENDENT CONTRACTOR, SUPPLIER, CONSULTANT, PRINCIPAL, AGENT OR
OTHERWISE OF ANY PERSON:


(I)                 RECRUIT, SOLICIT OR INDUCE, OR ATTEMPT TO INDUCE, ANY
EMPLOYEE OR CONSULTANT OF THE COMPANY, OR ANYONE WHO WAS AN EMPLOYEE OR
CONSULTANT DURING THE TWELVE (12) MONTH PERIOD PRIOR TO THE TERMINATION DATE, TO
TERMINATE THEIR EMPLOYMENT WITH, OR OTHERWISE CEASE THEIR RELATIONSHIP WITH, THE
COMPANY OR ANY OF ITS AFFILIATES, PROVIDED THAT THIS PARAGRAPH SHALL NOT APPLY
IN THE CASE THAT ANY EMPLOYEE OR CONSULTANT OF THE COMPANY RESPONDED TO A
GENERAL ADVERTISEMENT OR BECAME AFFILIATED WITH EMPLOYEE THROUGH OTHER MEANS NOT
WITHIN EMPLOYEE’S CONTROL;


(II)               SOLICIT, DIVERT OR TAKE AWAY, OR ATTEMPT TO DIVERT OR TO TAKE
AWAY ANY OF THE CLIENTS, CUSTOMERS OR ACCOUNTS, OR CREDITORS OR SUPPLIERS, OF
THE COMPANY WHO HAVE DONE BUSINESS WITH THE COMPANY OR ITS AFFILIATES DURING THE
TWENTY-FOUR (24) MONTH PERIOD PRIOR TO THE TERMINATION DATE.


6.4.            ENFORCEMENT.  THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS OF THIS AGREEMENT, INCLUDING SECTION 6, ARE REASONABLE AND NECESSARY
FOR THE SUCCESSFUL OPERATION OF THE COMPANY. THE EMPLOYEE FURTHER ACKNOWLEDGES
THAT IF THE EMPLOYEE BREACHES ANY PROVISION OF THIS AGREEMENT, INCLUDING SECTION
6, THE COMPANY WILL SUFFER IRREPARABLE INJURY. IT IS THEREFORE AGREED THAT THE
COMPANY SHALL HAVE THE RIGHT TO ENJOIN ANY SUCH BREACH OR THREATENED BREACH,
WITHOUT POSTING ANY BOND, IF ORDERED BY A COURT OF COMPETENT JURISDICTION. THE
EXISTENCE OF THIS RIGHT TO INJUNCTIVE AND OTHER EQUITABLE RELIEF SHALL NOT LIMIT
ANY OTHER RIGHTS OR REMEDIES THAT THE COMPANY MAY HAVE AT LAW OR IN EQUITY
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MONETARY, COMPENSATORY AND PUNITIVE
DAMAGES. IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO BE NOT ENFORCEABLE IN THE MANNER SET FORTH HEREIN, THE
EMPLOYEE AND THE COMPANY AGREE THAT IT IS THE INTENTION OF THE PARTIES THAT SUCH
PROVISION SHOULD BE ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE UNDER APPLICABLE
LAW.


6

--------------------------------------------------------------------------------




 


7.                  METHOD OF TERMINATION.


7.1.            NOTICE OF TERMINATION.  EMPLOYEE AND THE COMPANY SHALL DELIVER A
NOTICE OF TERMINATION IF EITHER WISHES TO EFFECT A TERMINATION OF EMPLOYEE’S
EMPLOYMENT.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” MEANS A
WRITTEN NOTICE THAT INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS
AGREEMENT, IF ANY, RELIED UPON AND SHALL SET FORTH A BRIEF DESCRIPTION OF THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EMPLOYEE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED.  ANY TERMINATION BY THE COMPANY OR
BY EMPLOYEE OF EMPLOYEE’S EMPLOYMENT SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION TO THE OTHER.  FOR PURPOSES OF THIS AGREEMENT, NO TERMINATION OF
EMPLOYMENT SHALL BE EFFECTIVE WITHOUT SUCH NOTICE OF TERMINATION.


7.2.            TERMINATION DATE.  FOR PURPOSES OF THIS AGREEMENT, “TERMINATION
DATE” MEANS IN THE CASE OF EMPLOYEE’S DEATH, HIS DATE OF DEATH, OR IN ALL OTHER
CASES, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, SUBJECT TO THE
FOLLOWING:


(I)                 IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR
CAUSE, OR WITHOUT CAUSE, THE DATE OF THE NOTICE OF TERMINATION;


(II)               IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY DUE TO
DISABILITY, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION WHICH SHALL BE NO
EARLIER THAN THE DATE EMPLOYEE IS DETERMINED TO BE DISABLED AS DEFINED IN
SECTION 4.4;


(III)             IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY EMPLOYEE WITH OR
WITHOUT GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH
SHALL BE THIRTY (30) DAYS FROM THE DATE THE NOTICE OF TERMINATION IS GIVEN TO
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY WAIVE SUCH THIRTY (30)
DAYS’ NOTICE AND DEEM SUCH TERMINATION BY EMPLOYEE EFFECTIVE IMMEDIATELY;


(IV)             IF EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO NON-RENEWAL
AS SET FORTH IN SECTION 1, THE TERMINATION DATE SHALL BE THE LAST DAY OF THE
APPLICABLE TERM DURING THE EMPLOYMENT PERIOD, AND OTHER THAN THE SPECIFIED
NINETY (90) DAY ADVANCE NOTIFICATION SET FORTH IN SECTION 1, NO FURTHER NOTICE
SHALL BE REQUIRED.


8.                  TAX CONSIDERATIONS.


                        THE INTENT OF THE PARTIES IS THAT PAYMENTS AND BENEFITS
UNDER THIS AGREEMENT COMPLY WITH SECTION 409A OF THE CODE, AND THE REGULATIONS
AND GUIDANCE PROMULGATED THEREUNDER (COLLECTIVELY “SECTION 409A”) AND,
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT WILL BE INTERPRETED
TO BE IN COMPLIANCE THEREWITH.  EACH PAYMENT MADE TO EMPLOYEE PURSUANT TO
SECTION 5 SHALL BE TREATED AS A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT, TO THE EXTENT
THAT THE EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THAT TERM
UNDER SECTION 409A(A)(2)(B) OF THE CODE, THEN WITH REGARD TO ANY PAYMENT OR THE
PROVISION OF ANY BENEFIT THAT IS REQUIRED TO BE DELAYED IN COMPLIANCE WITH
SECTION 409A(A)(2)(B) OF THE CODE, SUCH PAYMENT OR BENEFIT WILL NOT BE MADE OR
PROVIDED PRIOR TO THE EARLIER OF (A) THE EXPIRATION OF THE SIX-MONTH PERIOD
MEASURED FROM THE DATE OF THE EMPLOYEE’S “SEPARATION FROM SERVICE” (AS SUCH TERM
IS DEFINED UNDER SECTION 409A, OR (B) THE DATE OF THE EMPLOYEE’S DEATH (THE
“DELAY PERIOD”).  UPON THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS AND
BENEFITS DELAYED PURSUANT TO THIS SECTION 8 (WHETHER THEY WOULD HAVE OTHERWISE
BEEN PAYABLE IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY)
WILL BE PAID OR REIMBURSED TO THE EMPLOYEE IN A LUMP SUM, AND ANY REMAINING
PAYMENTS AND BENEFITS DUE UNDER THIS AGREEMENT WILL BE PAID OR PROVIDED IN
ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN.


7

--------------------------------------------------------------------------------




 


9.                  REPRESENTATIONS.

Employee represents and warrants that the Employee is not subject to a contract
or restrictive covenant that would preclude the Employee from performing under
this Agreement as of the Effective Date.


10.              INDEMNIFICATION.


                        THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE
EMPLOYEE AGAINST ANY AND ALL EXPENSES REASONABLY INCURRED BY HIM IN CONNECTION
WITH OR ARISING OUT OF (A) THE DEFENSE OF ANY ACTION, SUIT OR PROCEEDING IN
WHICH HE IS A PARTY, OR (B) ANY CLAIM ASSERTED OR THREATENED AGAINST HIM, IN
EITHER CASE, BY REASON OF OR RELATING TO HIS BEING OR HAVING BEEN AN EMPLOYEE,
OFFICER, OR DIRECTOR OF THE COMPANY, WHETHER OR NOT HE CONTINUES TO BE SUCH AN
EMPLOYEE, OFFICER OR DIRECTOR AT THE TIME OF INCURRING SUCH EXPENSES, EXCEPT
INSOFAR AS SUCH INDEMNIFICATION IS PROHIBITED BY LAW.  SUCH EXPENSES SHALL
INCLUDE, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF ATTORNEYS, AMOUNTS OF
JUDGMENTS AND AMOUNTS OF ANY SETTLEMENTS, PROVIDED THAT SUCH SETTLEMENTS ARE
AGREED TO IN ADVANCE IN WRITING BY THE COMPANY.  THE FOREGOING INDEMNIFICATION
OBLIGATION IS INDEPENDENT OF ANY SIMILAR OBLIGATION PROVIDED BY THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BY-LAWS, AND SHALL APPLY WITH RESPECT TO ANY
MATTERS ATTRIBUTABLE TO PERIODS PRIOR TO THE EFFECTIVE DATE, AND TO MATTERS
ATTRIBUTABLE TO HIS EMPLOYMENT UNDER THIS AGREEMENT, WITHOUT REGARD TO WHEN
ASSERTED.


11.              LEGAL FEES.


                        SUBJECT TO THE SUBMISSION OF SUPPORTING DOCUMENTATION,
THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR REASONABLE LEGAL FEES INCURRED IN
CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT.


12.              NOTICES.

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person or by courier, telegraphed, telexed or by facsimile transmission or sent
by express, registered or certified mail, postage prepaid, addressed as follows:


8

--------------------------------------------------------------------------------



 

If to the Company:     Trans-Lux Corporation
135 East 57th Street, 14th Floor

                                    New York, NY  10022

                                                            Attn:  Chairman of
the Board

                                                            with a cc to:
Corporate Counsel

 

If to Employee:           Todd Dupee

                                    At the address maintained from time to time
in the Company’s files.

 

Each party may change its address by written notice in accordance with this
Section 12.


13.              GOVERNING LAW.

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
laws thereof.


14.              SUCCESSORS AND ASSIGNS.

At Company’s sole and absolute discretion, this Agreement may be binding upon
Company’s successors and assigns and Company may require any successor or assign
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Company would be required to perform if no such
succession or assignment had taken place.  The term “Company” as used herein
includes such successors and assigns.  The term “successors and assigns” as used
herein means any person or entity that acquires all or substantially all of
Company’s assets and business (including this Agreement) whether by operation of
law or otherwise.  This Agreement, with respect to Employee, is for personal
services, and is therefore not assignable.


15.              SEVERABILITY.

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


16.              ENTIRE AGREEMENT.

This Agreement and its exhibits constitute the entire agreement by the Company
and the Employee with respect to the subject matter hereof and except as
specifically provided herein, supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof, whether written or oral.  This Agreement may be amended or
modified only by a written instrument executed by the Employee and the Company.


9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

TRANS-LUX CORPORATION

 

By:

/s/ Alberto Shaio

 

Name:

Alberto Shaio

 

Title:

President and Chief Executive Officer

 

 

 

/s/ Todd Dupee

 

Todd Dupee

 

 


10

 